Citation Nr: 0108474	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  94-36 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disabilities, to include as secondary to confinement as a 
prisoner of war (POW).

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints, to include as secondary to 
confinement as a prisoner of war (POW).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The appellant had active service from March 1943 to November 
1945, and was a prisoner of war (POW) of the German 
Government for five months, from December 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to the benefits sought.  This 
case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

The veteran filed a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities in November 2000.  This 
matter has not yet been adjudicated, and it is referred to 
the RO for further consideration. 


REMAND

The veteran contends that he is entitled to service 
connection for a gastrointestinal disorder and for arthritis 
in multiple joints as secondary to his confinement as a POW.  
He asserts that these disorders fall within the presumptive 
criteria for service connection under 38 C.F.R. § 3.309.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In readjudicating this claim, the RO should consider whether 
it should notify the veteran of any medical or lay evidence 
that might substantiate his claims and what part of the 
evidence should be provided by the claimant and what part the 
Secretary will assist to obtain.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  Information and evidence 
necessary to substantiate the claim might include the names, 
addresses, and approximate dates of treatment of all care 
providers who have treated the veteran for any condition in 
issue since his separation from service and their actual 
treatment records.

Attempts to obtain the veteran's service medical records in 
this case were unsuccessful.  When efforts to obtain relevant 
records are unsuccessful, the Secretary has a duty to notify 
the claimant, to explain the development efforts, and to say 
what further action will be taken with respect to the claim.  
Furthermore, efforts to obtain records from a Federal agency 
shall continue until the records are obtained or it is 
reasonably certain no records exist or further efforts to 
obtain them would be futile.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).  There may be other sources of clinical 
records relating to the veteran's service.  He should be 
asked whether he received treatment for any condition while 
in military service and for sufficient identifying 
information about when, where, and his unit of assignment at 
the time so that alternative sources of clinical records may 
be searched.

When all development has been accomplished, or it is 
reasonably certain that further development efforts would be 
futile, schedule the veteran for a VA joints examination and 
a VA gastrointestinal examination.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)).  The veteran does have a diagnosis 
of degenerative joint disease (arthritis) of multiple joints.  
The examiner should be asked whether it is at least as likely 
as not that the arthritis is post-traumatic in origin or 
whether it may be associated with any disease or injury in 
service.  With respect to the gastrointestinal examination, 
the examiner should provide a diagnosis for any 
gastrointestinal disorder the veteran now has.  Whether it is 
at least as likely as not that any current gastrointestinal 
disorder is related to the veteran's active service, 
including his experiences as a POW, should be addressed.

Accordingly, this case is REMANDED for the following:

1.  Consider whether the veteran should 
be notified of any medical or lay 
evidence that might substantiate his 
claims and what part of the evidence 
should be provided by the claimant and 
what part the Secretary will assist to 
obtain.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103(a)).  Information and evidence 
necessary to substantiate the claim might 
include the names, addresses, and 
approximate dates of treatment of all 
care providers who have treated the 
veteran for any condition in issue since 
his separation from service and their 
actual treatment records.

2.  Ask the veteran whether he received 
treatment for any condition in issue 
while in the military service.  If so, he 
should provide as much detail as possible 
about the treatment, to include the dates 
(year and month), locations (base, duty 
station, hospital), unit of assignment, 
and nature of treatment.  If he is able 
to provide further information about 
treatment, request identified service 
clinical records through appropriate 
channels.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, to include 
contacting the National Personnel Records 
Center, as well as alternative sources.  
All records received in response to these 
requests, including documentation of any 
negative results of search inquiries, 
should be associated with the claims 
folder.  

3.  Ask the veteran to identify all 
sources and dates of treatment for his 
claimed disorders and to furnish signed 
authorizations for release to the VA of 
private medical records, in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already associated herein), 
should then be requested.  All records 
obtained should be added to the claims 
folder.

4. If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

5.  Thereafter, the veteran should be 
scheduled for a VA gastrointestinal 
examination to ascertain diagnoses for 
any current gastrointestinal disorder.  
All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  In conducting the 
examination, the examiner should 
specifically describe any objective 
findings and subjective complaints.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any gastrointestinal disorder 
diagnosed is related to any disease or 
injury during active service, to include 
the hardships endured as a POW.  The 
claims folder and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner must provide full rationale 
for all opinions and conclusions reached.

6.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain, 
if possible, the etiology of his multiple 
joint arthritis.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints should 
be reported in detail.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's arthritis of multiple joints is 
related to any disease or injury in 
service, to include the hardships endured 
as a POW.  Whether it is as likely as not 
that the veteran's arthritis of multiple 
joints is post-traumatic in origin should 
be addressed.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiners prior to the examination. The 
examiner must provide full rationale for 
all opinions and conclusions reached.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed. 

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


